Exhibit 10.1

[Sponsor Name]

[Sponsor Address]

[Date]

Toys “R” Us, Inc.

One Geoffrey Way

Wayne, New Jersey 07470

Attention: David Schwartz, Esq.

                 General Counsel

 

  Re: Advancement and Indemnification Rights

Dear Mr. Schwartz:

In light of certain recent court decisions concerning the advancement and
indemnification rights of corporate directors and officers, including the
indemnification rights of directors designated by sponsor shareholder investors,
[Sponsor Name] (the “Sponsor”) hereby requests that Toys “R” Us, Inc. (the
“Company” or “Toys”) enter into this Letter Agreement (this “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in Section 7.

This Agreement clarifies certain rights of (i) the Sponsor, (ii) any persons or
entities providing management, advisory, consulting or other services at the
direction or request of the Sponsor or any Sponsor Affiliate, to or for the
benefit of the Company or any successors or direct or indirect subsidiaries of
the Company (collectively, the “Toys Companies”), (iii) any investment fund
formed or managed by the Sponsor or any Sponsor Affiliate or for which the
Sponsor or any Sponsor Affiliate serves as an investment adviser (a “Fund”);
(iv) any direct or indirect general partner, managing member and/or controlling
shareholder of any Fund; (v) any persons designated by the Sponsor, any Sponsor
Affiliate or any Fund, to serve as a director, officer, board observer, partner,
trustee, fiduciary, manager, employee, consultant or advisor, or functional or
foreign equivalent of the foregoing, to any of the Toys Companies (collectively,
the “Sponsor Designees”); and (vi) any direct or indirect partners (including
general partners), shareholders, members (including managing members),
affiliates, controlling persons, subsidiaries, directors, officers, fiduciaries,
managers, employees and agents of each of the foregoing (those persons and
entities identified in (i), (ii), (iii), (iv), (v) and (iv) are herein
collectively the “Indemnitees,” and each is individually an “Indemnitee”),
whether such right exists pursuant to any Organizational Document, Advisory
Agreement or any other agreement or document.

It is the intent of the parties that (i) the Toys Companies are and shall be the
indemnitors of first resort with respect to any matters for which advancement
and indemnification are provided by



--------------------------------------------------------------------------------

the Toys Companies to or on behalf of the Indemnitees, whether for claims and
liabilities arising prior to or after the date of this Agreement and whether
such claims or liabilities arise out of any act, statement or omission occurring
prior to or after the date of this Agreement, (ii) that the Toys Companies shall
provide advancement and/or indemnification to each Indemnitee on a primary
basis; and (iii) that any Indemnitee may be expected to seek advancement and/or
indemnification from any other potential source of advancement or
indemnification (including without limitation from any other Indemnitee) only
if, and to the extent, that the Toys Companies are legally and/or financially
unable to pay advancement and/or indemnification, as the case may be, to or on
behalf of such Indemnitee.

Accordingly, in consideration of the mutual promises and agreements herein
contained, and other good and valuable consideration – including, without
limitation, the Sponsor’s agreement to provide management, advisory, consulting
or other services to the Toys Companies and each Sponsor Designee’s agreement to
serve as a director, officer, board observer, partner, trustee, fiduciary,
manager, employee, consultant, or advisor of any of the Toys Companies – the
receipt and sufficiency of which is hereby acknowledged, all parties intending
to be legally bound hereby, the parties hereby agree as follows:

 

1. Indemnification; Insurance; Expenses.

 

  (a) No Other or Further Changes.

Except as, and to the extent, specifically provided herein, any and all rights
to advancement and/or indemnification to which each Indemnitee has ever been, is
or may in the future be entitled from the Toys Companies shall remain unchanged
by this Agreement.

 

  (b) Company as Primary Indemnitor.

Each of the Toys Companies hereby agrees and acknowledges that (i) it is the
indemnitor of first resort; (ii) its obligations to each Indemnitee are primary,
and any obligations of the Sponsor, any Sponsor Affiliate or any Fund or other
Indemnitee to provide advancement or indemnification for any damages, judgments,
liabilities, assessments, fines, penalties, amounts paid in settlement, fees and
costs (including attorneys fees and costs) or other losses (herein “Losses”)
incurred by Indemnitee and for which one or more of the Toys Companies have
agreed to, or are otherwise obligated to, indemnify Indemnitee (whether under
any Organizational Document, Advisory Agreement or any other agreement or
document) are secondary, and (iii) if the Sponsor, any Sponsor Affiliate or any
Fund or other Indemnitee is obligated to pay, or pays or causes to be paid for
any reason, any Losses which any of the Toys Companies is otherwise obligated
(whether under any Organizational Document, Advisory Agreement or other document
or agreement) to pay (as advancement or indemnification) to or on behalf of
Indemnitee, then (A) such Sponsor, Sponsor Affiliate, Fund or other Indemnitee,
as the case may be, shall be fully subrogated to and otherwise succeed to all
rights of Indemnitee with respect to such payment; and (B) each of the Toys
Companies shall jointly and severally reimburse, indemnify and hold harmless the
Sponsor, Sponsor Affiliate, Fund or other



--------------------------------------------------------------------------------

Indemnitee, as the case may be, for all such payments actually made by such
entity or person on behalf of or for the benefit of Indemnitee.

 

  (c) Director and Officer Insurance.

Each of the Toys Companies shall use its reasonable best efforts to purchase and
maintain (or be covered under) a policy or policies of insurance with reputable
insurance companies with A.M. Best ratings of “A” or better, providing each
Indemnitee with coverage for any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director, officer, employee or agent of any of
the Toys Companies. Such insurance policies shall have coverage terms and policy
limits at least as favorable to each Indemnitee as the insurance coverage
provided to any other director or officer of the Toys Companies. If a Toys
Company has such insurance in effect at the time it receives from an Indemnitee
any notice of the commencement of an action, suit or proceeding, such Toys
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Toys Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of each Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policy.

 

2. Specific Waiver of Subrogation.

Each of the Toys Companies hereby unconditionally and irrevocably waives,
relinquishes and releases, and covenants and agrees not to exercise (and to
cause each of its affiliates not to exercise), any claims or rights that such
Toys Company may now have or hereafter acquire against any Indemnitee (in any
capacity) that arise from or relate to the existence, payment, performance or
enforcement of such Toys Company’s obligations under this Agreement or under any
other indemnification agreement (whether pursuant to any other contract, any
Organizational Document, any Advisory Agreement or otherwise), including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Indemnitee against any other Indemnitee, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to claim, take or receive from any
Indemnitee, directly or indirectly, in cash or other property or by set-off or
in any other manner, any payment or security or other credit support on account
of such claim, remedy or right.

 

3. Information Sharing.

Each of the Toys Companies hereby consents to the Sponsor Designees sharing any
information such Sponsor Designees receive from any of the Toys Companies with
officers, directors, members, employees and representatives of Sponsor and its
affiliates (other than other portfolio companies) and to the internal use by
Sponsor and such affiliates of any information received from the Company,
subject, however, to Sponsor maintaining adequate procedures to prevent such
information from being used in connection with the purchase or sale of
securities of any of the Toys Companies in violation of applicable law.



--------------------------------------------------------------------------------

4. Amendment, Waiver, Choice of Law, Construction and Third-Party Beneficiaries.

(a) This Agreement may not be orally amended, modified, extended or terminated,
nor shall any purported oral waiver of any of its provisions be effective. This
Agreement may be amended, modified, extended or terminated, and the provisions
hereof may be waived only by a written agreement specifically identified as such
and signed by the Sponsor and the Company.

(b) An Indemnitee’s rights under this Agreement, and an Indemnitee’s rights to
advancement or indemnification from any Toys Company pursuant to any agreement
or document (including without limitation any Organizational Document or
Advisory Agreement) governing Indemnitee’s rights to advancement and/or
indemnification from any Toys Company, may not be limited, waived, eliminated or
otherwise diminished or modified without the specific written consent of the
Sponsor. The Sponsor may, within the Sponsor’s sole discretion, compromise,
waive or relinquish any Indemnitee’s rights to advancement or indemnification
under any agreement or document (whether pursuant to any Organizational
Document, Advisory Agreement or otherwise) governing Indemnitee’s rights to
advancement and/or indemnification from any Toys Company.

(c) Nothing in this Agreement shall be construed to require the Sponsor, any
Sponsor Affiliate or any other person or entity to continue to provide
management, advisory, consulting or other services, and nothing in this
Agreement shall be construed to require any Sponsor Designee to continue to
serve as a director, officer board observer, fiduciary, partner or manager (or
in any other capacity) of any Toys Company. Subject to the second sentence of
Section 3(b), no Indemnitee’s rights hereunder shall be limited or impaired in
any way in the event that such Indemnitee ceases, for any reason, to serve or
provide services to any Toys Company.

(d) To the extent permitted by applicable choice of law principles, this
Agreement and the rights conferred under this Agreement shall be governed by the
laws of the State of Delaware without regard to any other choice of law
principles.

(e) To the extent that a change in the laws of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification rights or remedies than would be afforded currently under
(i) the relevant Toys Company’s Organizational Documents, (ii) this Agreement or
(iii) any other document providing advancement and/or indemnification to an
Indemnitee, it is the intent of the parties hereto that Indemnitee shall enjoy,
by and as a result of this Agreement, the greater benefits so afforded by such
change.

(f) No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise, so long as such right or remedy does
not conflict with any right or remedy provided hereunder. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or



--------------------------------------------------------------------------------

remedy, so long as the assertion of such right or remedy does not conflict with
any right or remedy hereunder.

(g) To the extent that any term or condition of this Agreement conflicts with
any term or condition under any other agreement or document to which any Toys
Company or Indemnitee is a party (whether pursuant to an Organizational
Document, Advisory Agreement or any other agreement or document) with respect to
the subject matter of this Agreement, the terms and conditions of this Agreement
shall control. Each Toys Company hereby waives the right to enforce any rights
under such other agreement to the extent that such rights or remedies conflict
with any rights or remedies provided hereunder.

(h) Subject to the second sentence of Section 3(b), each Indemnitee shall, to
the extent not a party hereunder, be considered an express third-party
beneficiary hereunder and shall enjoy all rights that a party hereunder enjoys
and shall enjoy such rights to the same extent as a party hereunder.

 

5. Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section or subsection of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; (b) such provision or provisions shall be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section or subsection of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

6. Counterparts.

This Agreement may be executed in any number of counterparts and by each of the
parties in separate counterparts, each of which when so executed will be deemed
to be an original and all of which together will constitute one and the same
instrument.

 

7. Definitions.

(a) “Advisory Agreement” shall mean any advisory, management, monitoring or
other similar or equivalent agreement.

(b) “Organizational Document” shall mean an entity’s charter, by-laws,
partnership agreement, limited liability company agreement, operating agreement,
indemnification agreement, or other similar or equivalent agreement or document.

(c) “Sponsor Affiliate” shall mean any entity that, directly or indirectly,
(i) is controlled by, (ii) controls or (iii) is under common control with, the
Sponsor; provided, that,



--------------------------------------------------------------------------------

under no circumstances shall any portfolio company of Sponsor (including any
Toys Company) be deemed a Sponsor Affiliate hereunder.

 

Very truly yours,

 

[Sponsor Name]

By:    

Name:

Title:

 

ACKNOWLEDGED AND AGREED TO as of the date of this letter.

 

TOYS “R” US, INC. (on behalf of itself

and each other Toys Company)

By:     Name:     Title:    